Title: Anthony Morris to James Madison, 9 May 1827
From: Morris, Anthony
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                May 9th. 1827.
                            
                        
                        Knowing the interest you have always felt in every thing connected with Systems of Education, from the
                            influence they necessarily have, as well on individual happiness, as on the future greatness, and true glory of the
                            United States, I have taken the liberty to invite your attention, at some leisure hour, to some short sketches of the
                            Fellenberg System presented in the American Farmer of the 13th. & 20th. Ulto. & 4th. Inst.
                        should that System so far as its general principles extend (without any reference to any particular objects)
                            seem to you applicable to the U. S. tho’ I should highly appreciate the sanction of your Opinion, yet, I will by no means
                            ask any expression of it, if it will interfere with any wish to avoid such Expression, or will afford another unwellcome
                            precedent for intrusions on your valuable time—with every Respectful Sentimt. Yr. Mo. Ob. St. &c
                        
                            
                                Anthony Morris
                            
                        
                    